Title: To James Madison from William C. C. Claiborne, 11 September 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 11 September 1805, “Territory of Orleans Concordia.” “Since my letter of the 27th Ultimo, I have experienced a severe Indisposition. For sevn days my Fevers were incessant, and my Death was esteemed by myself and Physicians a probable event. But it has pleased Almighty God still to prolong my life and I feel now as if my Health would soon be restored. I had had in contemplation, to visit the Posts of Ouachita and Nachitoches; but my strength is so enfeebled from my late Attack, that I must thro’ necessity decline the Journey.
          “It is my intention to return to New Orleans, about the last of this Month; in the mean time, I am persuaded the public Interest will sustain no Injury by my absence: The care of the City is commited to the Mayor, Doctor John Watkins; a very vigilant and prudent Officer, and there is no doubt, but he will discharge with fidelity the Trust confided to him.
          “I presume Governor Williams’s communications will inform you, the particulars of the Arrest of the Kempers. The manner of the Arrest, was certainly highly exceptionable, and it is not probable, that the Spanish Authorities will attempt to justify the measure.
          “At the date of my last letters, every thing was quiet at New Orleans; there had been some little Alarm, in consequence of an attempt made by a Frenchman to excite the Negro’s to Insurrection; but the Frenchman was arrested, and the uneasiness had subsided.”
        